PER CURIAM
Father appeals a permanency judgment changing the case plan from reunification to adoption. He argues, among other contentions, that the juvenile court erred in failing to make and include in the judgment the statutorily required findings. ORS 419B.476(5)(d). The Department of Human Services concedes that the judgment is deficient and should be remanded in order for the juvenile court to comply with ORS 419B.476(5). See State ex rel Juv. Dept. v. J. F. B., 230 Or App 106, 115, 214 P3d 827 (2009) (remanding for juvenile court to enter judgments that comply with ORS 419B.476). We agree with and accept the concession. Given our remand, we do not reach the other issues father raises on appeal. See J. F. B., 230 Or App at 118 (“The other issues raised by mother on appeal are premature at this time.”).
Reversed and remanded.